Jamie S. Miller Senior Vice President – Controller General Electric Capital Corporation 3135 Easton Turnpike Fairfield, CT 06828 USA T+1 F+1 jamie.miller@ge.com Via EDGAR June 11, 2010 Mr. Kevin W. Vaughn Branch Chief United States Securities and Exchange Commission treet, NE Washington, D.C. 20549-6010 Re: General Electric Capital Corporation Form 10-K for Fiscal Period Ended December 31, 2009 Form 10-Q for Fiscal Period Ended March 31, 2010 File No. 001-06461 Dear Mr. Vaughn: This letter is in response to your letter of June 2, 2010 concerning General Electric Capital Corporation’s Form 10-K for the year ended December 31, 2009 and Form 10-Q for the quarter ended March 31, 2010. We are in the process of responding to your comments, but are requesting an extension until June 30, 2010 to allow additional time to compile our response. Sincerely /s/ Jamie S. Miller Jamie S. Miller Senior Vice President – Controller General Electric Capital Corporation cc: Michael A. Neal, Chairman and Chief Executive Officer, General Electric Capital Corporation Jeffrey S. Bornstein, Chief Financial Officer, General Electric Capital Corporation
